Case 2:12-md-02327 Document 8662 Filed 09/10/19 Page 1 of 10 PageID #: 208177



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                          CHARLESTON DIVISION

IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                                         MDL 2327

-------------------------------------------------
THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A


                                     PRETRIAL ORDER # 346
                         (Docket Control Order – Ethicon, Inc. Wave 13 Cases)

           The court ORDERS that Pretrial Order (“PTO”) # 341 is AMENDED to correct a

typographical error in Paragraph A (Scheduling Deadlines).1 The remaining provisions related to

Wave 13 remain in effect and are set forth again below. The court ORDERS as follows for the

cases on Exhibit A:

           1. The cases are no longer eligible for placement or return to the inactive docket nor may

notices of settlement be filed to relieve the parties from these scheduling deadlines;

           2. To the extent any other defendants are named in the cases on Exhibit A, the deadlines

below also apply to them; and

           3. The following deadlines immediately apply in all Wave 13 cases with one important

exception. If the parties in any of these cases have previously filed dispositive and/or Daubert

motions, the parties may not file or refile dispositive or Daubert motions without first seeking

leave of court for good cause shown. It is not the court’s intention to allow a new round of

pleadings or a second bite at the apple for cases already worked up in previous waves.




1
    The court has removed cases from the original Exhibit A that have since closed.
Case 2:12-md-02327 Document 8662 Filed 09/10/19 Page 2 of 10 PageID #: 208178



          A. SCHEDULING DEADLINES. The following deadlines shall apply in all Ethicon

Wave 13 cases:



    Plaintiff Fact Sheets.2                                                                     07/01/2019

    Defendant Fact Sheets.3                                                                     07/11/2019
    Deadline for written discovery requests.                                                    08/09/2019
    Expert disclosures served by plaintiffs pursuant to Fed. R. Civ.                            10/08/2019
         P. 26 as limited by ¶ 3.a. of this order.
    Expert disclosure served by defendants pursuant to Fed. R. Civ                              11/07/2019
         P. 26 as limited by ¶ 3.a. of this order.4
    Expert disclosure served for rebuttal pursuant to Fed. R. Civ. P.                           11/14/2019
         26 as limited by ¶ 3.a. of this order.
    Deposition deadline and close of discovery.                                                 12/13/2019
    Filing of dispositive motions.                                                              12/20/2019
    Response to dispositive motions.                                                            01/03/2020
    Reply to response to dispositive motions.                                                   01/10/2020
    Filing of Daubert motions.                                                                  12/20/2019
    Responses to Daubert motions.                                                               01/03/2020
    Reply to response to Daubert motions.                                                       01/10/2020



                  1.        Completion Date. The last date to complete depositions shall be the

          “discovery completion date” by which all discovery shall be completed.

                  2.        Limitations on Interrogatories, Requests for Admissions and

          Depositions. The following limitations apply:

                   a. Each defendant5 is limited to 10 interrogatories, 10 requests for production of

                        documents and 10 requests for admission per case.


2
  The court reminds plaintiffs who have named additional MDL defendants other than the Ethicon-related
defendants to serve a defendant-specific Plaintiff Fact Sheet as required in that particular defendant’s MDL.
3
  Where plaintiffs have named multiple defendants (i.e., C. R. Bard, Inc., and Ethicon, Inc., Boston Scientific Corp.,
etc.), each defendant must serve a Defendant Fact Sheet using the form agreed to in that defendant’s MDL.
4
  Paragraph 3.a. of this order states the “the plaintiffs and each defendant are limited to no more than five (5) experts
per case (exclusive of treating physicians).”
5
  In referring to the “defendant” or “defendants” throughout this order, it is my intention that a defendant(s) includes
the defendant and its related entities, i.e., Ethicon, Inc. and Johnson & Johnson are related entities and treated as one

                                                           2
Case 2:12-md-02327 Document 8662 Filed 09/10/19 Page 3 of 10 PageID #: 208179



                   b.      Plaintiffs are limited to 10 interrogatories, 10 requests for production of

                          documents and 10 requests for admission to each defendant.

                   c.     In each individual member case, no more than 4 treating physicians may be

                          deposed.6

                   d. Depositions of plaintiff’s friends and family members may be taken at any

                          time prior to trial provided the deposition is requested before the discovery

                          completion date.

                   e. The Deposition of any witness is limited to 3 hours absent agreement of

                          the parties.

                   f. The court will consider modifications to the above limitations only upon

                          good cause shown.

                  3.        Limitations on Experts. The following limitations related to experts apply:

                    a. The parties may conduct general and specific expert discovery on all products

                         at issue in this Wave. In light of the products involved in this Wave, the

                         likelihood of overlap in expert opinion from one case to another (except as to

                         specific causation) and the need to streamline discovery in these cases, the

                         plaintiffs and each defendant are limited to no more than five experts per case

                         (exclusive of treating physicians).

                       b. The parties shall coordinate the depositions of general causation experts.




defendant for purposes of these discovery limitations. Likewise, if more than one plaintiff is named, plaintiffs are
treated as one entity for purposes of these discovery limitations.
6
  To the extent disputes arise regarding the division of time between the parties for the deposition of treating
physicians (three hours total absent agreement), I will address those disputes, rather than the assigned Magistrate
Judge, Judge Eifert.

                                                           3
Case 2:12-md-02327 Document 8662 Filed 09/10/19 Page 4 of 10 PageID #: 208180



                         Insofar as multiple plaintiffs or multiple defendants use the same general

                         causation expert or experts or general causation rebuttal experts, those experts

                         shall be deposed only once on the issue of general causation. As to defendants’

                         experts, plaintiffs are instructed to choose a lead questioner.

                    c. The court encourages the coordination of depositions of specific causation

                         experts to the extent there is overlap in the parties’ use of specific causation

                         experts by multiple parties.

                     d. The court will consider modifications to the above limitations only upon good

                         cause shown.

                   4.       Transferring to another MDL, requesting removal from the Wave and

           extensions of deadlines.

                    a.    Transfer of any case from this wave to any other MDL, whether by ruling

                          upon a motion from plaintiff or defendants or sua sponte by the court, does

                          not relieve the plaintiff or any remaining defendant(s) from the deadlines of

                          this Docket Control Order.

                    b.    If an Amended Short Form Complaint properly filed pursuant to Federal

                          Rules of Civil Procedure 15(a), names a new party, then any party may move

                          for an extension to the Docket Control Order.

           B. MOTION PRACTICE.

                    1.      Daubert Motions. For the filing of Daubert motions on general causation

            issues only, the parties are instructed to file one Daubert motion per expert in the main

            MDL (MDL 2327) instead of the individual member case. 7 Each side may file one


7
    If parties wish to adopt previous Daubert motions on general causation experts from other MDLs, they may file

                                                         4
Case 2:12-md-02327 Document 8662 Filed 09/10/19 Page 5 of 10 PageID #: 208181



         response and one reply in the main MDL to each Daubert motion. This limitation does

         not apply to specific causation Daubert motions, responses and replies. Specific causation

         Daubert motions, responses and replies must be filed in the individual member cases. To

         the extent a challenged expert is both a general and specific causation expert, the parties

         must file a general causation motion in the main MDL 2327 and an individual specific

         causation motion in an individual member case.

                  2.      Page Limitations. The page limitations provided in Local Rule of Civil

         Procedure 7.1(a)(2) apply to memoranda in support of all dispositive and Daubert

         motions, oppositions and replies. The court will not consider pleadings that exceed these

         limitations.

                  3.      Confidential Documents. In the past, the court has permitted parties to file

         placeholder exhibits in support of Daubert, dispositive and other motions, responses and

         replies in the place of confidential documents that may be sealed and then, within five

         days, redact/dedesignate the documents or file a motion to seal. The court will no longer

         permit this practice. Parties may no longer file placeholder exhibits. The court expects

         leadership counsel for plaintiffs and defendants to resolve issues related to confidential

         designations well before the filing of motions. In the event there are issues related to

         sealing of confidential documents that the parties are unable to resolve, they must be

         brought to the court’s attention in a consolidated manner as follows: Any consolidated

         motion to seal is due on or before November 4, 2019, and any response is due by

         November 18, 2019. Any reply is due by November 25, 2019. The court expects full

         compliance with Local Rule of Civil Procedure 26.4(c).



a notice of adoption with a copy of the previous filing (if necessary) they wish to adopt in the main MDL 2327.

                                                        5
Case 2:12-md-02327 Document 8662 Filed 09/10/19 Page 6 of 10 PageID #: 208182



                   4.      Locations of Filings. With the exception of the general causation

          Daubert motions as outlined above, the parties are reminded that they must file

          dispositive and Daubert motions on specific causation, responses and replies in the

          applicable member cases only, not in the Ethicon MDL.

         C. CASES READY FOR TRANSFER, REMAND OR TRIAL

                   1.      Venue Recommendations. By no later than November 5, 2019, the

          parties shall meet and confer concerning the appropriate venue for each of the cases, and

          the parties are ORDERED to file joint venue recommendations by November 15, 2019.

          The parties’ joint recommendation(s) shall identify cases where venue is in dispute. The

          court may then request briefing.

                   2.      Transfer and Remand. The court, pursuant to PTO # 15 and 28 U.S.C.

          § 1404(a), will transfer each directly-filed case to a federal district court of proper venue

          as defined in 28 U.S.C. § 1391. In the alternative, pursuant to PTO # 15 and 28 U.S.C. §

          1407, cases that were transferred to this court by the MDL Panel shall be remanded for

          further proceedings to the federal district court from which each such case was initially

          transferred.8

                   3.      Trial Settings. If a case is to be tried in the United States District Court

          for the Southern District of West Virginia (either by agreement of the parties or where

          venue in the Southern District is determined to be proper by the court), the case shall be

          deemed trial-ready when discovery is completed and the court rules on the parties’

          summary judgment motions. The trial date for cases transferred or remanded to other


8
  As expressly contemplated by PTO # 15, Ethicon does not waive its right to seek transfer–pursuant to 28 U.S.C. §
1406(a) or any other available ground–of any case to a court of proper venue, regardless of whether that case was
transferred to or directly-filed in the Southern District of West Virginia. I entered identical PTOs in the remaining
MDLs assigned to me.

                                                          6
Case 2:12-md-02327 Document 8662 Filed 09/10/19 Page 7 of 10 PageID #: 208183



            federal district courts shall be set by the judge to whom the transferred or remanded case

            is assigned (including the undersigned through intercircuit assignment).

           D.      COMMON BENEFIT TIME. I have entered a number of Pretrial Orders related

           to the eventual recovery of the cost of special services performed and expenses incurred by

           participating counsel in this and the other MDLs assigned to me. I direct the parties’

           attention to PTO # 189, and its warning that “[n]o time spent on developing or processing

           purely individual issues in any case for an individual client (claimant) will be considered

           or should be submitted, nor will time spent on any unauthorized work.” Pretrial Order No.

           18, ECF No. 282, ¶ C. The court is of the opinion it is highly unlikely that any work

           performed by counsel on individual wave cases will be considered common benefit work.

           The court DIRECTS the Clerk:

                    1.      To file a copy of this order in 2:12-md-2327 and in the Ethicon Wave 13

                    cases identified on Exhibit A; and

                    2.      To remove any existing wave or inactive flags from the cases on Exhibit A

                and place the Ethicon Wave 13 flag.

           It shall be the responsibility of the parties to review and abide by all pretrial orders

previously entered by the court. The orders may be accessed through the CM/ECF system or the

court’s website at www.wvsd.uscourts.gov.

                                                               ENTER: September 10, 2019




9
    I entered identical PTOs in the remaining MDLs assigned to me.

                                                          7
Case 2:12-md-02327 Document 8662 Filed 09/10/19 Page 8 of 10 PageID #: 208184
                                    EXHIBIT A
                                     PTO 346
        Case Flags Civil Action No.                           Case Style
 1    2327 WAVE 13 2:12-cv-01025        Dewey et al v. C. R. Bard, Inc. et al
 2    2327 WAVE 13 2:12-cv-01978        Poole et al v. Ethicon, Inc. et al
 3    2327 WAVE 13 2:12-cv-02215        Messer v. Cardinal Health, Inc. et al
 4    2327 WAVE 13 2:12-cv-02937        Bowden v. Boston Scientific Corporation
 5    2327 WAVE 13 2:12-cv-04789        Sobie et al v. Ethicon, Inc. et al
 6    2327 WAVE 13 2:12-cv-06198        Labiche et al v. Nisbet et al
 7    2327 WAVE 13 2:12-cv-07720        Barber v. C. R. Bard, Inc. et al
 8    2327 WAVE 13 2:13-cv-00249        Pizzitola v. Ethicon, Inc. et al
 9    2327 WAVE 13 2:13-cv-02651        Hanrihan et al v. Ethicon, Inc. et al
10    2327 WAVE 13 2:13-cv-05338        Risley et al v. Boston Scientific Corporation et al
11    2327 WAVE 13 2:13-cv-06188        Koch v. Boston Scientific Corporation
12    2327 WAVE 13 2:13-cv-06974        Lim v. Ethicon, Inc. et al
13    2327 WAVE 13 2:13-cv-12166        Wood v. Boston Scientific Corporation
14    2327 WAVE 13 2:13-cv-16175        Sutton et al v. Ethicon, Inc. et al
15    2327 WAVE 13 2:13-cv-16681        Bobczyk v. Boston Scientific Corporation
16    2327 WAVE 13 2:13-cv-21483        Schillachi v. Roberts et al
17    2327 WAVE 13 2:13-cv-30047        Perez et al v. Johnson & Johnson et al
18    2327 WAVE 13 2:13-cv-32407        Martinez et al v. Boston Scientific Corporation et al
19    2327 WAVE 13 2:13-cv-32948        Miller et al v. Johnson & Johnson et al
20    2327 WAVE 13 2:14-cv-01694        Hochstetler v. Ethicon, Inc. et al
21    2327 WAVE 13 2:14-cv-02952        Champion et al v. Ethicon, Inc. et al
22    2327 WAVE 13 2:14-cv-03865        Baker et al v. Boston Scientific Corporation
23    2327 WAVE 13 2:14-cv-04509        Myers v. Ethicon, Inc. et al
24    2327 WAVE 13 2:14-cv-06455        Batson v. Ethicon, Inc. et al
25    2327 WAVE 13 2:14-cv-07274        Garbarino et al v. Ethicon, Inc. et al
26    2327 WAVE 13 2:14-cv-09748        Westerfield v. Ethicon, Inc. et al
27    2327 WAVE 13 2:14-cv-10221        Parks et al v. Ethicon, Inc. et al
28    2327 WAVE 13 2:14-cv-12764        Heywood et al v. Boston Scientific Corporation
29    2327 WAVE 13 2:14-cv-14097        Rocha v. Ethicon, Inc. et al
30    2327 WAVE 13 2:14-cv-17181        Walters v. Ethicon, Inc. et al
31    2327 WAVE 13 2:14-cv-17183        Hoernis et al v. Ethicon, Inc. et al
32    2327 WAVE 13 2:14-cv-22546        Blair v. Boston Scientific Corporation
33    2327 WAVE 13 2:14-cv-22872        Larson et al v. Boston Scientific Corporation et al
34    2327 WAVE 13 2:14-cv-23146        Baggette v. Boston Scientific Corporation
35    2327 WAVE 13 2:14-cv-27080        Ontiberos et al v. Johnson & Johnson et al
36    2327 WAVE 13 2:14-cv-28383        Grover et al v. Ethicon, Inc. et al
37    2327 WAVE 13 2:14-cv-28384        Manes et al v. Ethicon, Inc. et al
38    2327 WAVE 13 2:14-cv-28490        Campbell et al v. Ethicon, Inc. et al
39    2327 WAVE 13 2:14-cv-28503        Bayer et al v. Ethicon, Inc. et al
40    2327 WAVE 13 2:14-cv-28515        Schulte et al v. Ethicon, Inc. et al
41    2327 WAVE 13 2:14-cv-28532        Russell et al v. Ethicon, Inc. et al
42    2327 WAVE 13 2:14-cv-28536        McCoy v. Ethicon, Inc. et al
43    2327 WAVE 13 2:14-cv-28539        Staigmiller v. Ethicon, Inc. et al
44    2327 WAVE 13 2:14-cv-28541        Lembke v. Ethicon, Inc. et al
Case 2:12-md-02327 Document 8662 Filed 09/10/19 Page 9 of 10 PageID #: 208185
                                    EXHIBIT A
                                     PTO 346
        Case Flags Civil Action No.                           Case Style
45    2327 WAVE 13 2:14-cv-28543        Wilson et al v. Ethicon, Inc. et al
46    2327 WAVE 13 2:14-cv-28545        Dicomo-Wilson et al v. Ethicon, Inc. et al
47    2327 WAVE 13 2:14-cv-29132        Cable et al v. Ethicon, Inc. et al
48    2327 WAVE 13 2:14-cv-29136        Wallin v. Ethicon, Inc. et al
49    2327 WAVE 13 2:14-cv-29146        Davis v. Ethicon, Inc. et al
50    2327 WAVE 13 2:14-cv-31166        Bunch v. Roberts et al
51    2327 WAVE 13 2:15-cv-01436        Davidson et al v. Ethicon, Inc. et al
52    2327 WAVE 13 2:15-cv-02531        Walker et al v. Boston Scientific Corporation
53    2327 WAVE 13 2:15-cv-02535        Beckman et al v. Boston Scientific Corporation
54    2327 WAVE 13 2:15-cv-05586        Milam v. Ethicon, Inc. et al
55    2327 WAVE 13 2:15-cv-05858        Dorantes et al v. Johnson & Johnson et al
56    2327 WAVE 13 2:15-cv-06033        Warhol v. Johnson & Johnson et al
57    2327 WAVE 13 2:15-cv-07038        Holm v. Ethicon, Inc. et al
58    2327 WAVE 13 2:15-cv-08091        Marshall v. Ethicon, Inc. et al
59    2327 WAVE 13 2:15-cv-09002        Gilliss v. Boston Scientific Corporation
60    2327 WAVE 13 2:15-cv-11284        Garrow v. Ethicon, Inc. et al
61    2327 WAVE 13 2:15-cv-12667        Furtado v. Ethicon, Inc.
62    2327 WAVE 13 2:15-cv-13135        Brosie et al v. Ethicon, Inc. et al
63    2327 WAVE 13 2:16-cv-01525        Arnold v. Ethicon, Inc. et al
64    2327 WAVE 13 2:16-cv-01835        Torres et al v. Ethicon, Inc. et al
65    2327 WAVE 13 2:16-cv-04193        Snyder v. Ethicon, Inc. et al
66    2327 WAVE 13 2:16-cv-05015        Carlson v. Mentor Worldwide LLC et al
67    2327 WAVE 13 2:16-cv-06001        Watts v. Ethicon, Inc. et al
68    2327 WAVE 13 2:16-cv-06626        Hilliard v. Boston Scientific Corporation
69    2327 WAVE 13 2:16-cv-08000        Fischer v. Ethicon, Inc. et al
70    2327 WAVE 13 2:16-cv-08237        Brown v. Ethicon, Inc. et al
71    2327 WAVE 13 2:16-cv-09513        Smith v. C. R. Bard, Inc.
72    2327 WAVE 13 2:16-cv-10467        Macknis et al v. Ethicon, Inc. et al
73    2327 WAVE 13 2:16-cv-11633        Madsen et al v. C. R. Bard, Inc.
74    2327 WAVE 13 2:16-cv-11877        Blackmon et al v. Johnson & Johnson et al
75    2327 WAVE 13 2:16-cv-11881        Brawley et al v. Johnson & Johnson et al
76    2327 WAVE 13 2:17-cv-00846        Copeland v. Ethicon, Inc. et al
77    2327 WAVE 13 2:17-cv-00881        Harris v. Ethicon, Inc. et al
78    2327 WAVE 13 2:17-cv-01121        McKimmy v. Ethicon, Inc. et al
79    2327 WAVE 13 2:17-cv-01903        Ward v. Ethicon, Inc.
80    2327 WAVE 13 2:17-cv-01986        Cobos et al v. Ethicon, Inc. et al
81    2327 WAVE 13 2:17-cv-01987        Dempsey v. Ethicon, Inc. et al
82    2327 WAVE 13 2:17-cv-04127        Hinnewinkel v. Boston Scientific Corporation
83    2327 WAVE 13 2:17-cv-04204        Juarez v. Ethicon, Inc. et al
84    2327 WAVE 13 2:17-cv-04334        DeAngelo et al v. Ethicon, Inc. et al
85    2327 WAVE 13 2:18-cv-01146        Hall et al v. Ethicon, Inc. et al
86    2327 WAVE 13 2:18-cv-01275        Breen v. Ethicon, Inc. et al
87    2327 WAVE 13 2:18-cv-01295        Gonzalez et al v. Ethicon, Inc. et al
88    2327 WAVE 13 2:18-cv-01550        Renteria v. Ethicon, Inc. et al
Case 2:12-md-02327 Document 8662 Filed 09/10/19 Page 10 of 10 PageID #: 208186
                                     EXHIBIT A
                                      PTO 346
         Case Flags Civil Action No.                          Case Style
 89    2327 WAVE 13 2:18-cv-01551        Turner v. Ethicon, Inc. et al
 90    2327 WAVE 13 2:19-cv-00164        Bowers v. Ethicon, Inc. et al
 91    2327 WAVE 13 2:19-cv-00266        Deshon et al v. Ethicon, Inc. et al
 92    2327 WAVE 13 2:19-cv-00299        Harrington v. Ethicon, Inc. et al
